Citation Nr: 1712516	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-38 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July to October 1985 and from December 2003 to March 2005, with additional service in the Army National Guard in Oklahoma, Texas, and Arkansas.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2016, the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a second paperless claims processing system, Virtual VA, that contains VA treatment records dated from April 2008 to October 2016, all of which have been considered by the AOJ and the Board.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected bilateral hearing loss is manifested by pure tone thresholds in four frequencies from 1000 to 4000 Hertz that average no more than 36 decibels in the right ear and no more than 41 decibels in the left ear, with speech recognition of no less than 94 percent in both ears, which corresponds to Level I hearing in both ears.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 percent for service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

By way of historical background, the evidence reflects that, in November 2007, a QTC/VA examiner determined the Veteran's current hearing loss disability was likely incurred as a result of his military noise exposure.  As a result, the RO granted service connection for bilateral hearing loss in February 2008 and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 8100, effective April 17, 2006.  

In March 2014, the Veteran filed a claim seeking an increased rating for his service-connected bilateral hearing loss disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's statements regarding his service-connected bilateral hearing loss and have been duly noted by the Board.  Indeed, during the October 2016 hearing, the Veteran testified that his bilateral hearing loss disability affects him at work and at home.  He testified that he works outside and has to adjust his hearing aid if it is windy, during rainy season, or he is sweating.  He also testified that his co-workers and family members get aggravated when he is unable to hear and that his family asks him to repeat himself two to three times.  

When evaluating service-connected hearing impairment, however, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 20 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2016).  

The Board observes that summary information accompanying the rating criteria for evaluating audiologic disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2016).  The "unusual patterns of hearing impairment" include cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321 (b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

The most reliable and probative evidence of record consists of a July 2014 VA audiological examination, which also represents the most current evidence of record.  The results of the March VA audiological examination indicate there was an average pure tone threshold in the Veteran's right ear of 36 decibels and an average of 41 decibels in the left ear, with speech recognition of 94 percent in both ears.  Using Table VI, these test scores show that the Veteran's hearing acuity is at Level I in his right and left ear, which when used in Table VII results in a noncompensable (zero percent) evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Therefore, the July 2014 VA examination does not assist the Veteran in obtaining a higher disability rating.  

Review of the record shows that the Veteran underwent audiometric testing in the VA clinical setting in September 2014.  While the audiometric test results are provided and the examiner noted the Veteran had an excellent word recognition score of 100 in both ears, there is no indication that the word recognition results were obtained using the Maryland CNC test.  In this regard, the criteria for rating hearing impairment are based upon the results of the Maryland CNC test together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85.  Therefore, because there is no indication that the Maryland CNC test was used, the September 2014 audiogram is not valid for rating purposes.  While the VA treatment records otherwise generally note the Veteran's complaints of decreased hearing and use of hearing aids, they do not contain any additional audiometric test results.  

In evaluating this claim, the Board notes the evidentiary record does not contain an audiologic evaluation conducted since 2014; however, the Veteran has not alleged that his service-connected hearing loss has increased in severity since the last VA examination was conducted.  In fact, during the October 2016 hearing, he testified that his hearing is about the same since the last VA examination and there is no other evidence of record suggesting that his hearing loss has worsened since he was last examined.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  There is also no indication or allegation that the July 2014 VA examination was inadequate, as the examination report contains all relevant criteria used to evaluate the Veteran's hearing loss disability, including audiometric testing, word recognition using the Maryland CNC test, and a discussion of the functional impairment caused by his disability.  Therefore, the Board finds that the July 2014 examination report is adequate to adjudicate the claim on appeal and that no further examination is necessary.

The Board has considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  However, the evidence of record does not show that the his bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as the July 2014 VA audiogram does not reflect that he has a pure tone threshold of 55 decibels or more in all four frequencies in either ear.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.  

In summary, the most competent and probative evidence of record reveals that the Veteran has Level I in his right and left ear, which warrants no more than a noncompensable (zero percent) evaluation under Table VII.  As a result, the preponderance of the evidence weighs against the grant of a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  

Finally, in view of the Court's holding in Francisco, the Board has considered whether the Veteran was entitled to a "staged" rating for his hearing loss disability.  However, as noted, the evidence does not reflect that the Veteran's hearing loss has been of the severity to warrant a rating higher than 10 percent at any point since March 2014.  Therefore, a staged rating is not warranted in this case.  

As noted above, the Board has carefully considered the Veteran's assertions regarding the severity of his bilateral hearing loss disability, and in no way discounts the difficulties he experiences as a result of his hearing loss.  However, the Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination as to the schedular rating on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Nevertheless, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule and finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as he has not described symptoms beyond difficulty hearing.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  As a result, the intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to his service-connected hearing loss disability.  

As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his hearing loss.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the July 2014 VA examiner noted that the Veteran's hearing loss disability impacts the ordinary conditions of his daily life, including his ability work, as the Veteran reported having difficulty understanding speech in noise and groups.  However, the evidence shows the Veteran continues to work and is able to adjust his hearing aids when necessary while working.  Indeed, while his hearing loss may have some impact on his social and occupational functioning, neither the Veteran nor his representative has alleged the Veteran is unable to work due to his hearing loss disability.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and need not be addressed any further.  

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for service-connected bilateral hearing loss, to include on an extra-schedular basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for service-connected bilateral hearing loss is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


